NOT PRECEDENTIAL
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                Nos. 16-3529 and 18-3811
                                     _____________

                            UNITED STATES OF AMERICA

                                              v.

                                    ALLIE SPEIGHT,
                                    a/k/a Allie Speights
                                     a/k/a A.H. Speight

                                        Allie Speight,
                                                Appellant
                                     _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                              (D.C. No. 2-10-cr-0641-001)
                         District Judge: Hon. Juan R. Sánchez
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    April 13, 2021

            Before: CHAGARES, JORDAN, and SCIRICA, Circuit Judges.

                                   (Filed April 28, 2021)
                                     _______________

                                        OPINION
                                     _______________



       
        This disposition is not an opinion of the full court and, pursuant to I.O.P. 5.7,
does not constitute binding precedent.
JORDAN, Circuit Judge.

       Allie Speight pled guilty to crimes related to an eight-year-long fraudulent scheme

in which he directed co-conspirators to obtain mortgage loans in others’ names and steal

the proceeds. On appeal, he challenges his sentence and his underlying conviction. We

will affirm.

I.     BACKGROUND

       Speight was indicted for multiple fraud offenses in 2010, including conspiracy to

commit money laundering by wire fraud in violation of 18 U.S.C. §§ 1956(a)(1)(A)(i)

and (a)(1)(B)(i). He sought to represent himself, and the District Court conducted a

colloquy before concluding that he knowingly and voluntarily waived his right to

counsel. The Court permitted him to proceed pro se, with his court-appointed attorney

acting as standby counsel. On April 5, 2012, he pled guilty to ten charges.

       The District Court held Speight’s first sentencing hearing in 2013, during which

Speight was represented by an appointed attorney. The government introduced evidence

of actual loss through the testimony of an FBI agent, who described the mortgage

amounts and sale records or estimated market values for the fourteen properties targeted

in the fraudulent mortgage scheme. The FBI agent calculated a loss of approximately

$2.04 million, subtracting recovered amounts from the original loans fraudulently

obtained by Speight and his co-conspirators. Speight’s attorney objected to the

calculated loss amount. He also objected to the presentence report’s recommendation of

a two-level sentencing enhancement for ten or more victims, a four-level sentencing

enhancement for a leadership role, a two-level enhancement for a crime involving

                                            2
sophisticated means, and a two-level sentencing enhancement for money laundering. The

Court overruled each objection.

       Arguing for a downward variance under 18 U.S.C. § 3553(a), Speight’s attorney

referenced findings from a court-ordered psychological evaluation that concluded Speight

suffers from anti-social personality disorder. The Court declined to vary from the

guidelines range. It sentenced Speight to 160 months’ imprisonment, and included

mental health treatment as a condition of supervised release. Speight appealed, arguing

that the Court erred in not sua sponte ordering a competency evaluation at the time he

pled guilty. United States v. Speight, 554 F. App’x 119, 122 (3d Cir. 2014). We affirmed

the conviction and sentence. Id.

       In July 2013, the Pennsylvania Superior Court overturned Speight’s prior state

conviction, on which the criminal history category was based when his sentencing range

in this case was calculated. Speight then successfully moved to vacate his sentence in

this matter.

       In 2016, the District Court resentenced him. It incorporated the evidence of actual

loss from the 2013 Sentencing but reduced the estimate to $1,961,116 to account for the

actual sale price, rather than the estimated market value, of one since-sold property.

Speight’s new attorney objected to the same sentencing enhancements, which the Court

again overruled, incorporating its rulings from the 2013 Sentencing. Due to Speight’s

reduced criminal history category, the Court sentenced him to 146 months’




                                             3
imprisonment, five years’ supervised release with special conditions of drug treatment

and mental health programs, and $1,961,116 in restitution. Speight has again appealed.1

II.    DISCUSSION2

       Speight challenges his sentence and conviction, and once more his arguments fail.

       A.     The District Court did not clearly err in determining the guidelines loss
              attributable to Speight.

       We review the District Court’s loss findings for clear error.3 United States v.

Dullum, 560 F.3d 133, 137 (3d Cir. 2009). The amount of loss attributed to a defendant

convicted of a fraud conspiracy largely dictates his guidelines offense level. U.S.S.G.

§ 2B1.1(b)(1). A loss of more than $1.5 million but and not more than $3.5 million

results in a 16-level enhancement, as found by the District Court here. Id. (b)(1)(I).

“[A]ctual loss” is “the reasonably foreseeable pecuniary harm that resulted from the

offense.” Id. cmt. n.3(A)(i). Loss is based on “relevant conduct[,]” which includes “all

acts and omissions committed, aided, [or] abetted ... by the defendant[,]” and “in the case

of a jointly undertaken criminal activity ... all acts and omissions of others that were ...




       1
         Speight separately appeals the District Court’s denial of his motion seeking
production of a second transcript. He baselessly argues that the transcript that has been
produced was tampered with. We consolidated the appeal regarding the transcript with
this resentencing appeal.
       2
         The District Court had jurisdiction under 18 U.S.C. § 3231. We have appellate
jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742.
       3
         The government contends that we should review Speight’s challenge to the
evidentiary basis for calculating loss for plain error because he failed to object on that
basis at sentencing. United States v. Lessner, 498 F.3d 185, 201 (3d Cir. 2007). We need
not resolve that issue because Speight’s argument fails under either standard of review.
                                               4
reasonably foreseeable in connection with that criminal activity[.]” Id. § 1B1.3(a)(1)(A)-

(B). The sentencing court “need only make a reasonable estimate of loss[.]” Id.

§ 2B1.1(b)(1) cmt. n.3(C).

       Speight first argues that no “reliable and specific” evidence in the record supports

the loss estimate. (Opening Br. 9-11.) We disagree. The District Court relied on the FBI

agent’s extensive review of mortgage and sale records to determine actual loss. No error

occurred because that evidence provided a reasonable estimate of actual loss.

       Speight also contends that he should not have been held responsible for the entire

loss amount, as the losses caused by his co-conspirators were not reasonably foreseeable.

Speight’s specific admissions at his plea hearing that he directed others to further the

fraudulent scheme belie that argument.4 The District Court did not clearly err.

       B.       The District Court did not clearly err in applying the other sentencing
                enhancements.

       We review for clear error the District Court’s factual findings related to a

guidelines calculation. United States v. Fisher, 502 F.3d 293, 308 (3d Cir. 2007).

       Speight says that the District Court erred in applying a four-level enhancement

under U.S.S.G. § 3B1.1(a) for his role as a leader or organizer of a conspiracy involving

five or more participants. But the evidence in the record supports the finding that Speight

led a conspiracy consisting of five or more participants: Speight admitted at his guilty

plea to a leadership role and the presentence report and change-of-plea colloquy describe

at least five other participants, three of whom were prosecuted.


       4
           For those reasons, Speight’s challenge to the restitution amount also fails.
                                                5
       Next, he argues that the District Court erred in applying a two-level enhancement

under U.S.S.G. § 2B1.1(b)(2)(A)(i) for an offense including ten or more victims. A

“victim” is defined as “any person [or entity] who sustained any part of the actual loss[.]”

U.S.S.G. § 2B1.1 cmt. n.1. The testifying FBI agent identified ten victim financial

institutions and the amount each institution loaned. Speight’s argument is therefore

without merit.

       Speight also contends that the District Court erroneously applied a two-level

enhancement under U.S.S.G. § 2S1.1(b)(2)(B) for committing a money laundering

offense in conjunction with violating 18 U.S.C. § 1956. He argues that he falls under

Note 3(C) of the guideline, which exempts defendants who are “convicted of a

conspiracy under 18 U.S.C. § 1956(h) and the sole object of that conspiracy was to

commit an offense set forth in 18 U.S.C. § 1957.” U.S.S.G. § 2S1.1(b)(2)(B) cmt.

n.3(C). Speight’s argument fails because the indictment charges him with conspiring

under § 1956(h) to violate § 1956(a)(1)(A)(i) and (a)(1)(B)(i)—not § 1957—and he

admitted to the indicted offense when he pled guilty.

       Again, there was no clear error in the District Court’s decisions on those

guidelines issues.

       C.     The District Court did not plainly err in ordering mental health
              treatment as a special condition of supervised release.

       We typically review a district court’s imposition of a special condition of

supervised release for abuse of discretion, but absent an objection, we review for plain

error. United States v. Warren, 186 F.3d 358, 362 (3d Cir. 1999). The special condition


                                             6
must be “reasonably related” to statutory sentencing factors and involve no greater

deprivation of liberty than is reasonably necessary to achieve sentencing purposes. 18

U.S.C. § 3583(d)(1), (2). Because Speight himself raised questions about his mental

health during the criminal proceedings, the District Court did not err, much less plainly

err, in finding that mental health treatment was reasonably related to statutory sentencing

factors.

       D.     We will not consider Speight’s claim that his guilty plea was invalid.

       Finally, Speight argues that the District Court violated his right to counsel and that

his uncounseled guilty plea was not knowing and voluntary. Those arguments lack merit,

and because they were not raised in the initial direct appeal of his conviction, see Speight,

554 F. App’x at 119-23, they are forfeited. United States v. Pultrone, 241 F.3d 306, 307-

08 (3d Cir. 2001) (declining to revisit, on appeal of a remand for resentencing only,

arguments disputing the defendant’s conviction which were not preserved on direct

appeal).

III.   CONCLUSION

       For the foregoing reasons, we will affirm.




                                             7